Citation Nr: 0530354	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-03 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee degenerative 
arthritis.

3.  Entitlement to an increased (compensable) initial 
evaluation for service-connected right shoulder scapula 
fracture with residual chronic right rhomboid muscle 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1975 to September 2001, when he retired with more than 26 
years of active service.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in St. Petersburg, Florida, and in Des Moines, 
Iowa.  

In September 2001, the St. Petersburg RO, in pertinent part, 
denied service connection for a right shoulder disorder and 
granted service connection for degenerative arthritis, right 
knee, assigning an initial 10 percent evaluation for that 
disability.  The veteran timely disagreed with those 
determinations in March 2002.  In January 2003, the Des 
Moines RO issued a statement of the case (SOC) addressing the 
propriety of the initial evaluation assigned for service-
connected right knee disability, and the veteran submitted a 
February 2003 letter which was accepted as a timely 
substantive appeal to that issue.  

In January 2003, the Des Moines, Iowa RO denied service 
connection for hearing loss disability, and granted service 
connection for a right shoulder scapula fracture with 
residual chronic right rhomboid muscle tendonitis, and 
assigned a noncompensable initial evaluation.  The veteran 
disagreed with those determinations in February 2003.  A SOC 
was issued in October 2004, and a statement submitted by the 
veteran in November 2004 was accepted as a timely substantive 
appeal.  

The Board notes that the veteran initially disagreed with 
additional determinations.  At a November 2004 informal 
conference, the veteran clarified that he did not wish to 
appeal any issue except those listed on the title page of 
this decision.  By a written document signed by the veteran 
and received by VA in November 2004, the veteran specifically 
confirmed that he wished to withdraw any appeal other than 
the claims listed on the title page of this decision.  No 
other issues are before the Board for appeal at this time.  

During the pendency of this claim, the veteran's claim file 
has been transferred to the Des Moines, Iowa RO.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss as defined by VA 
regulation for purposes of veterans' benefits.

2.  The veteran's service-connected right knee disability is 
manifested by complaints of pain, very slight limitation of 
motion, and intraoperative findings of degenerative 
arthritis, with no functional loss on objective examination.

3.  The veteran's service-connected right shoulder scapula 
disability is manifested by tenderness on palpation at a 
specific area of the scapula and by reported pain with 
certain motions, but is not manifested by limitation of 
motion of the shoulder or by pain on motion of the shoulder 
on objective examination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2005). 

2.  The criteria for an initial rating greater than 10 
percent for degenerative arthritis, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257, 5259, 5260, 5261 (2005).

3.  The criteria for an initial compensable evaluation for a 
service-connected right shoulder scapula disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5302 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was first examined for VA purposes 
prior to his discharge from service, and he was not provided 
with notice complying with the VCAA as to his claims for 
service connection while he was in service.  The initial 
rating decision in this case, which granted service 
connection for a right knee disorder and which denied service 
connection for a right shoulder disorder, was, in fact, 
issued before the veteran was discharged from service.  
However, the veteran was not prejudiced by the fact that he 
did not receive notification of the provisions of the VCAA, 
as service connection was granted for the claimed right knee 
disorder.  As the issue before the RO at the time of the 
initial decision was service connection, and that claim was 
granted, the veteran was not prejudiced, since the grant of 
service connection was favorable to him.  

Similarly, although the veteran was not specifically advised 
that the provisions of the VCAA applied to his claim of 
entitlement to service connection for a right shoulder 
disorder prior to the initial adjudication of that claim, the 
claim was granted in a January 2003 rating decision.  Thus, 
the lack of VCAA notice of the criteria for service 
connection and the evidence needed to substantiate such a 
claim did not prejudice the veteran, since the claim was 
granted.  

As to the claims regarding the propriety of the initial 
evaluations assigned for right shoulder and right knee 
disabilities, and the claim for service connection for 
hearing loss, the VCAA notice requirements have been 
satisfied by virtue of letters sent to the claimant in July 
2002 and February 2004.  Those letters advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein and of his and VA's respective duties 
for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decisions on appeal and the 
statements of the case (SOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the SOCs.  

The RO's 2002 and 2004 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  In fact, he indicated in February 2004 that he 
had nothing further to submit.  When considering the 
notification letters, the rating decisions on appeal, and the 
statements of the case (SOCs), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to these claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  As to the claims 
regarding the propriety of the initial evaluations assigned 
for right shoulder and right knee disabilities, that was not 
done.  [VCAA notice was provided on the hearing loss claim in 
July 2002, prior to the initial adjudication in January 
2003.]  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the right knee and 
shoulder claims, the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
  
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran has been afforded VA examination as 
to each of the claims before the Board on appeal.  The 
veteran's service medical records have been obtained, and the 
record demonstrates that the veteran was informed that he 
could identify or submit additional evidence.  It appears 
from his statements that he has not received any post-service 
treatment for these disabilities.  The veteran was afforded 
the opportunity to provide personal testimony, but declined 
to do so.  Thus, the duty to assist the veteran has been met.  

1.  Claim for service connection, hearing loss disability

The veteran, who was in service for more than 25 years, 
including as an infantryman and Army Ranger, has stated that 
he was exposed to the noise of artillery and aircraft 
engines, among other noise exposure, and his statements are 
credible.  Separation audiologic examination, conducted in 
June 2001, disclosed acoustic thresholds of 15 decibels (dB) 
at 500 Hz, 20 dB at 1000 Hz, 30 dB at 2000 Hz, 15 dB at 3000 
Hz, 15 dB at 4000 Hz, and 65 dB at 6000 Hz, in the right ear.  
The acoustic thresholds in the left ear were 20 dB at 500 Hz, 
15 dB at 1000 Hz, 30 dB at 2000 Hz, 15 dB at 3000 Hz, 20 dB 
at 4000 Hz, and 40 dB at 6000 Hz.  

On VA examination conducted in December 2002, the veteran 
complained of progressive hearing loss, beginning in the 
1990s, and periodic bilateral tinnitus.  Puretone audiometric 
examination revealed acoustic thresholds of 15 dB at 500 Hz, 
20 dB at 1000 Hz, 25 dB at 2000 Hz, 15 dB at 3000 Hz, and 15 
dB at 4000 Hz, for a four-frequency average of 19 dB in the 
right ear.  The acoustic thresholds in the left ear were 10 
dB at 500 Hz, 20 dB at 1000 Hz, 25 dB at 2000 Hz,  20 dB at 
3000 Hz, and 15 dB at 4000 Hz, for a four-frequency average 
of 20 dB.  His speech recognition score, using the Maryland 
CNC Test, was 100 percent in the right ear and 98 percent in 
the left ear.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Under 38 U.S.C.A. §§ 1110 and 1131, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

The veteran's audiometric examination results establish that 
he does not meet the criteria for service connection for 
hearing loss, as he does not have a hearing loss disability, 
as defined for VA benefits purposes.  The veteran does not 
have an acoustic threshold at 26 decibels or above at any one 
of the frequencies relevant to VA determinations of hearing 
loss disability.  The veteran's speech recognition was 
greater than 94 percent in each ear.  Therefore, because the 
veteran's ability to hear, as objectively measured, does not 
meet any criterion for hearing loss disability, as defined 
for VA purposes under 38 C.F.R. § 3.385, a current hearing 
loss disability has not been established.  

The Board notes at this point that the separation examination 
conducted in June 2001 also did not show a hearing loss 
disability was present, as defined by VA's regulations.  The 
findings showed greater than 26 decibels in only one 
frequency in each ear.  The findings of 40 decibels or 
greater shown at 6,000 Hertz are not considered under VA's 
regulations.

Although a VA physician has related the veteran's tinnitus to 
in-service noise exposure, and the veteran has been granted 
service connection for tinnitus, the clinical evidence of 
record does not reflect that the veteran has a hearing loss 
disability in the right ear, in the left ear, or bilaterally, 
as defined by VA regulations.  

Since the clinical evidence establishes that the veteran does 
not currently have a hearing loss that satisfies any of the 
criteria for impaired hearing, as defined by VA, the Board is 
not authorized to grant service connection for hearing loss 
disability.  38 C.F.R. § 3.385 (2005).  The Board notes that 
the veteran may submit another claim for hearing loss 
disability if he experiences a decline in his ability to 
hear.  

However, at this time, in the absence of current hearing loss 
disability, as defined by VA regulations, the appeal for 
service connection for hearing loss disability must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for past disability); Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  

Despite the veteran's statements that he suffers from hearing 
loss, the veteran is not competent to say whether any loss of 
acuity rises to the level of disability as defined by VA.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Given the 
state of the medical evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss.

2.  Claims for increased initial disability evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995). 

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.



a.  Claim for initial evaluation in excess of 10 percent, 
right knee disability

On VA examination conducted in June 2001, the veteran 
reported daily pain, stiffness, and intermittent swelling of 
the right knee, status post two arthroscopies for repair and 
debridement of meniscal cartilage.  He denied catching or 
locking of the knee.  He reported rare give-way episodes.  He 
reported using an off-the-shelf neoprene sleeve knee brace, 
but he was not using it at the time of the VA examination.  
The examiner noted that review of the clinical records 
disclosed intraoperative findings of degenerative arthritis 
of the right knee.  

On objective examination, his gait was not antalgic.  There 
was minimal tenderness and crepitation of the right knee and 
range of motion past 120 degrees of flexion was slightly 
painful.  There was full extension to 0 degrees.  There was 
no significant laxity.  Lachman's testing was negative.  
There was no evidence of anterior posterior instability at 
the end point of range of motion.  The examiner concluded 
that the veteran had early degenerative arthritis of the 
right knee, status post partial meniscectomy.

On VA examination conducted in December 2002, the veteran 
reported that his right knee disability prevented him from 
running.  He reported that the second arthroscopy helped, but 
he still had knee pain.  He reported persistent daily knee 
pain, with clicking.  He stated that he did not use knee 
support.

On objective examination, the right knee extended to 0 
degrees, and flexion was to 135 degrees.  Drawer sign was 
negative.  Lachman's testing was negative.  McMurray's 
testing was negative.  There was no pain on palpation of the 
patella.  The examiner notes that examination of the DeLuca 
criteria was unremarkable.  The examiner concluded that the 
veteran had a medial meniscal tear with ligamentous strain.



Applicable regulations

Degenerative arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  8 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  10 percent evaluations 
based on x-ray evidence may not be combined with ratings 
based on limitation of motion.  DC 5003.  Traumatic arthritis 
is evaluated using the criteria for evaluating degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010.

Under the provisions of 38 C.F.R. § 4.71a, DC 5257, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
DC 5257.

Under DC 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
DC 5258.  

Under DC 5260, limitation of flexion of the leg will be rated 
as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  In VAOPGCPREC 9-98, VA's General Counsel also 
held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also radiologic evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.

Analysis

The veteran's right knee disability is currently evaluated as 
10 percent disabling under DCs 5010 and 5260.  The veteran is 
entitled to a compensable evaluation for degenerative 
arthritis, as arthritis was confirmed on intraoperative 
examination.  

When arthritis is present, an evaluation in excess of 10 
percent is warranted if there is compensable limitation of 
motion which is more than 10 percent disabling.  In this 
case, the veteran has extension of the right knee to 0 
degrees.  Extension to 0 degrees is the normal range of 
extension.  38 C.F.R. § 4.71, Plate II.  Therefore, the 
veteran does not meet the criteria for an evaluation in 
excess of 10 percent for arthritis based on limitation of 
extension.  

In this case, the veteran has flexion of the right knee to 
120 degrees or more.  The normal range of flexion is to 140 
degrees.  The veteran does not have limitation of flexion to 
30 degrees, as required for a 20 percent evaluation, nor does 
he have pain on flexion at that range.  Thus, he does not 
meet the criteria for an evaluation in excess of 10 percent 
for arthritis based on limitation of flexion.  

The current 10 percent disability rating, then, is based on 
evidence of degenerative changes in a major joint with at 
least some limitation of motion.

The Board has considered whether the veteran can receive a 
separate 10 percent evaluation for removal of the semilunar 
cartilage, symptomatic.  38 C.F.R. § 4.71a, DC 5259.  It 
cannot reasonably be said, however, that the veteran has any 
symptoms other than those already encompassed within the 10 
percent rating (arthritis of a major joint with some 
limitation of motion).  Despite his complaints, each physical 
examination showed no objective evidence of abnormality 
(other than very slight limitation of motion) and no evidence 
of functional impairment, such as incoordination or weakness.  
All relevant diagnostic tests were negative.

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It must also be noted that despite the 
veteran's complaints of knee pain, he has not shown any 
resulting functional limitations, and he remains able to 
engage in physical activity without any evidence that this 
affects his functioning.  There is no evidence of impaired 
gait, muscle atrophy, or instability.  There is no evidence 
of recurring subluxation or frequent falling or other 
symptoms of instability so as to warrant a 20 percent 
evaluation under DC 5257, and diagnostic tests did not show 
instability.  

The Board finds that the evidence is not in equipoise to 
warrant an initial evaluation in excess of 10 percent for the 
veteran's right knee disability at any time.  There is no 
evidence that the veteran's right knee disability varied in 
severity during the pendency of this appeal, so as to warrant 
a higher, "staged," evaluation in excess of 10 percent for 
degenerative arthritis during some period of the appeal.  
Fenderson, supra.  For the reasons given above, and the 
current evidence of minor abnormalities, a rating higher than 
10 percent is simply not warranted.

b.  Claim for increased (compensable) initial evaluation, 
right shoulder disability

On VA examination conducted in June 2001, the veteran 
reported that he fractured his right scapula in 1996.  That 
fracture was treated conservatively.  He reported constant 
pain around the scapula, with occasional stiffness, but no 
weakness of the right upper extremity.  


On objective examination, there was no asymmetry, deformity, 
or swelling of either shoulder.  There was 180 degrees of 
active and passive forward flexion and abduction of the right 
shoulder, and 90 degrees of active and passive external and 
internal rotation.  He had 5/5 strength on testing against 
resistance.  There was no tenderness of the right scapula.  
The examiner concluded that there were no clinical findings 
related to a right scapular fracture.

On VA examination conducted in December 2002, the veteran 
reported that he had an area on the scapula that was tender.  
He reported that there was also tenderness and pain with 
certain motions, such as if he pushes his arm forward, or 
grabs or pushes something with his arm outstretched in front 
of him.  He reported slight discomfort daily.  

On objective examination, there was no reproduction of pain 
on motion of the shoulder joint.  As in the prior VA 
examination, there was 180 degrees of forward flexion and 
abduction of the right shoulder, and 90 degrees of external 
and internal rotation.  The veteran had no discomfort 
throughout examination of the shoulder.  The examiner 
explained that, because motion of the scapula is limited, it 
was impossible to measure the veteran's scapular range of 
motion.  Radiologic examination disclosed no abnormality or 
evidence of fracture.  The examiner concluded that there was 
chronic tendonitis of the parathoracic and right rhomboid 
muscles.

Applicable regulations
 
The veteran's residuals of right scapula fracture are 
evaluated under DC 5302, the criteria used to evaluate 
disabilities of muscle group (MG) II, the extrinsic muscles 
of shoulder girdle: (1) pectoralis major II (costosternal); 
(2) latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; (4) rhomboid.  MG II affects 
the depression of arm from vertical overhead to hanging at 
side (1, 2); downward rotation of scapula (3, 4); muscles (1) 
and (2) also act with Group III muscles in the forward and 
backward swing of arm.

A 30 percent evaluation may be assigned for moderately severe 
injuries of MG II of the dominant hand.  When there is 
moderate disability of MG II, a 20 percent evaluation may be 
assigned.  Slight disability of MG II of the dominant upper 
extremity warrant a noncompensable evaluation.  38 C.F.R. § 
4.73.  

Limitation of motion of the arm (shoulder) is rated under DC 
5201.  A 20 percent evaluation is warranted where movement of 
the minor arm is limited to shoulder level or midway between 
side and shoulder level.  A 30 percent rating contemplates 
limitation of the minor arm to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201. 

Full abduction of the shoulder is to 180 degrees; limitation 
of movement at shoulder level would be 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

Analysis

The veteran's residuals of the right scapula fracture are 
manifested by reports of pain on some movements of the right 
arm.  However, no evidence of pain on use of the right arm 
was reproduced on objective examination.  The veteran himself 
reports that he has a "little bit" of discomfort.  The 
veteran's symptoms of the residuals of the right scapula 
fracture are consistent with slight disability, and do not 
meet the criteria for moderate disability, so as to warrant a 
compensable, 20 percent evaluation under DC 5302.  None of 
the findings indicative of a moderate muscle disability, as 
defined by regulation, are currently shown.

There is no limitation of shoulder motion to warrant a 
compensable rating under DC 5201.  The Board has considered 
whether a compensable evaluation could be assigned under DC 
5203, which provides that a 10 percent evaluation is 
assignable for malunion of the clavicle or scapula (major or 
minor), or nonunion of the clavicle or scapula without loose 
movement (major or minor).  A 20 percent evaluation is 
assignable for nonunion of the clavicle or scapula with loose 
movement (major or minor), or dislocation of the clavicle or 
scapula (major or minor).  However, none of these findings 
are shown.  In particular, the examiners who conducted both 
VA examinations of record stated that there were no clinical 
findings attributable to the fracture of the right scapula. 

DC 5203 also provides that, if there is no malunion or 
nonunion of the scapula, the disability should be evaluated 
based on impairment of function of the contiguous joint, in 
this case, the right shoulder.  However, the veteran had full 
range of motion of the right shoulder, so he is not entitled 
to a compensable evaluation for residuals of the right 
scapula fracture on the basis of impairment of function of 
the continguous joint.  Moreover, the examiner who conducted 
the December 2002 VA examination noted specifically that the 
veteran had no discomfort with motion of the right shoulder, 
so a compensable evaluation is not warranted with 
consideration of 38 C.F.R. § 4.45.  

The veteran's reports that he has pain with specific motions 
are credible, and the examiner has assigned a diagnosis of 
tendonitis.  However, the manifestations of the tendonitis 
and the veteran's reported pain on certain motions does not 
place the evidence as to whether the veteran meets or 
approximates the criteria for a compensable evaluation in 
equipoise under any applicable regulation or criterion.  As 
the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable determination.  The appeal for a compensable 
initial evaluation for residuals of fracture of the right 
scapula must be denied.  

ORDER

The appeal is denied.


	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


